Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 4-8 are pending. Claims 4 and 7 have been amended.
	Applicant's amendments/arguments filed on 01-25-2022 have been fully considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Weingart et al. (US Patent No.10,650,652) in view of Almurayh (US Patent No.9,712,549), further in view of Back et al. (US Patent No. 10,432,658).
	As per claim 4 and 7,  Weingart discloses an integrated security system for providing physical and electronic security for a facility based on profile anomalies, comprising: a wired or wireless network system (WWNS) (column 4, lines 58-59, wired or wireless network 106a, and column 22, lines 37-38, wired or wireless links 524, 526, 528, 532, 584 and 566); a physical security alarm system (PSAS) configured for collecting intrusion data from physical security sensors via a WWNS (column 4, lines 58-67, “control unit server 104a communicate over a short range wired or wireless connection over network 106a with connected devices such as …one or more sensors 114a to receive sensor data descriptive if events detected” and column 22, lines 42-47 “sensors 520…may continuously transmit sensed values to the controller 512”); and a router configured for (i) connecting the WWNS to a remote network and (ii) providing the electronic security (column 17, lines 25-28 and 32-34,“network module 514 is a communication device configured to exchange communication over the network 505…the network module 514 may transmit alarm data over a wireless data channel”). 
	Weingart does not explicitly disclose, a security sensor gateway (SSG) for performing real-time monitoring of the traffic traversing the WWNS and the intrusion data collected from the sensors; 
wherein the SSG is configured to: (i) analyze the monitored traffic and collected intrusion data to develop a traffic pattern and (ii) create a security system baseline responsive to the traffic pattern; and detect, based on the traffic pattern a local activity of a specified device on the WWNS with a device connected to another network that is blacklisted by the integrated security system and remote from the WWNS.
	However, in an analogous art, Almurayh discloses a security sensor gateway (SSG) for performing real-time monitoring of the traffic traversing the WWNS and the intrusion data collected from the sensors (column 5, lines 32-42, “the detector module 202 continuously monitors the one or more sensors to detect a change in the status or the smart appliances…the processing circuitry of the detector module 202 is configured to detect instances of cyber-attack on the at least one smart appliance”); wherein the SSG is configured to: (i) analyze the monitored traffic and collected intrusion data to develop a traffic pattern and (ii) create a security system baseline responsive to the traffic pattern (column 5, line 57-column 6, line 5, “[t]he normal or abnormal status of the at least one smart appliance 114 determined by the detector module is output to the learner module 204 and informer module 206…[t]he learner module 204 employs machine learning technique…to determine patterns of use and patterns of status change of the at last one smart appliance 114 in the home…the learner module 204 determine a normal bassline status for the at least one smart appliance 114”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weingart to include  a security sensor gateway (SSG) for 
	Weingart in view of Almurayh does not explicitly disclose, but in an analogous art, Back discloses, detect, based on the traffic pattern a local activity of a specified device on the WWNS with a device connected to another network that is blacklisted by the integrated security system and remote from the WWNS (figure 1 and column 21, lines 23-26, intercepting a communication from client device 110 to a malicious system 150, column 8, lines 1, blacklist, and lines 33-35). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weingart and Almurayh, to include detecting, based on the traffic pattern a local activity of a specified device on the WWNS with a device connected to another network that is blacklisted by the integrated security system and remote from the WWNS , as thought by Back.
	This would have been obvious because one of ordinary skill in the art would have been motivated to do so in order to achieve the predictable result of identifying malicious network traffic based on a list of known malicious sources.
	As per claim 5 and 8, Almurayh furthermore discloses the integrated security system of claim 4, wherein the SSG is further configured to (i) compare the real-time monitored traffic and the collected intrusion data with the security system baselines to produce a threat anomaly detection level  (column 7, lines 62, “the detector module 202 may determine that the status of the smart appliance 114 is anomalous if the amount of deviation from the normal baselined status is greater than a predetermined threshold , such as a medium or high amount of deviation”) and (ii) trigger a security alert when the threat anomaly detection level exceeds a predetermined threshold (figure 3, column 8, lines 3-5, if it is determined that the status of the mart appliance 114 is anomalous issuing and alert at step 308). 

	As per claim 6, Weingart furthermore discloses a remote monitoring station to respond to the triggered security alert (column 23, lines 25-27 and 39-41,“the central alarm statin server 570 may be configured to monitor alerting events…the central station server 570 may route alerting data to the terminal 572 and 574 to enable an operator to process the alerting data”).

References Cited, Not Used

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Poder et al. (US Publication No. 2016/0234232), discloses methods and systems comprise generating a profile that is based on monitoring a communication pattern associated with a device. subsequent communications associat34ed with the device may be monitored. Based on the profile and the subsequent communication, a security status may be associated with the device.
	Siegrist (US Patent No. 7,315,518), discloses , in one method and apparatus for blocking unwanted calls in a callback system, parameters associated with a callback request are tracked for each call. A decision to automatically block the requested callback is made based on one or more criteria based on a combination of these parameters, which may be a total over a period. In a second method, one or both of the parties to the callback is queried as to whether the callback is unwanted and, if so, one or more parameters associated with the request are blacklisted.

Conclusion

      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ali Abyaneh whose telephone number is (571) 272-7961. The examiner can normally be reached on Monday-Friday from (8:00-5:00). If attempts to reach the examiner by telephone are 
/ALI S ABYANEH/Primary Examiner, Art Unit 2437